1.Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 still contains a recitation to the chemical structure 2a which needs to be deleted since this compound has been deleted from the claims.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnet in view of Cherenko et al and Shimizu et al 6,056,900 (see col. 2, line 47 through col. 3, line 34).
Arnet and Cherenko et al are applied for reasons of record as set forth in the previous action, the references disclosing the basic claimed method lacking essentially the use of the instant polyether-modified compound as set forth in instant claims 1 and 11.  Shimizu et al clearly teaches such a compound—see the above-noted passage--  being added to a lens composition and that such prevents non-uniformity of dyeing as well as increase the yield (col. 1, lines 40-48).  It would have been obvious to one of ordinary skill in this art at the time of filing to have modified the method of Arnet by employing a polyether-modified compound as taught by Shimizu et al in the polymerizable mixture to 
3.Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnet in view of Cherenko and Shimizu et al and further in view of Ryu for reasons set forth in paragraph 2, supra, and paragraph 2 of the previous action.
4.Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnet in view of Cherenko and Tanabe et al essentially for reasons of record noting the following.
Tanabe et al discloses a polyoxyalkylene alkyl ether that is substantially similar to the instant ether compound with the exception that a phosphate group is employed.  The instant claims do not preclude the employment of a phosphate group, nor can they preclude such, and it is submitted that the instant ether is surely obvious over the ether of Tanabe et al.  
5.Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds or rejection for claims 1-9 and 11.  Clearly, the instant polyether-modified compound is known from Shimizu et al as a compound to be used in a lens formulation to enhance productivity and subsequent dyeing.  It is submitted that the instant polyoxyalkylene alkyl ether is obvious over the compound disclosed in Tanabe et al to enhance mold release.  
6.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742